DETAILED ACTION
	Claims 1-19 are pending in this application, with claims 1, 12 and 16 being independent.
Notice AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
 	The drawings were received on September 7, 2019.  These drawings are acceptable.
Specification  
 	The disclosure is objected to because of the following informalities: 
In the 1st sentence of paragraph [0062] of the specification, “The geometric surface 510 is a flat 2D surface is a flat 2D surface …” (emphasis added) appears to be a typographical error.
  	Appropriate correction is required.
 Claim Objections
  	Claims 6, 7 and 9 are objected to because of the following informalities:  
“the 3D appearance model” (line 1 of claim 6) and “the 3D appearance model” (line 1 of claim 9) lack proper antecedent basis.  There is only proper antecedent basis for “the 2.5D appearance model” (see line 4 of claim 1). 
“computes one: of a” (line 1 of claim 6) is grammatically improper (“computes one of: a” would be proper). 
“the threads” (line 1 of claim 7) lacks proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-11 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
  	Regarding claims 1-11, claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because 
	For instance, line 6 of claim 11 recites “a simulation output” (which on its face would appear to indicate some sort of physical “output” structure.  However, upon careful review of the specification, it becomes apparent that the recited “simulation output” actually corresponds to an “output” data structure or “an image” (See, e.g., ¶ [0038] of the specification: “creates as the output 130 an image“; “the output 130, which is images that adds 3D appearance details to the input”; and “the output 130, which is images of the weave pattern applied to the 3D CAD surface 125.”  See, e.g., ¶ 0044]: “The images can be any computer generated image, such as a static image or picture, a graphics interchange format (GIF) image, or a 3D animation or movie.”).  Thus, although the specification states that the “output” (e.g., “any computer generated image”) is “any computer generated image”, the specification never specifically describes any particular physical output structure (such as a display, a printer, etc.).  Thus, the “output” may only be image data.
 	Furthermore, the “2.5D appearance model to receive the 2D weave pattern and to compute a 3D appearance of the 2D weave pattern” (lines 4-5 of claim 16) is not defined in the specification as actually corresponding to any sort of physical processing structure for “receiving” and “computing”.  Rather, throughout the specification, the “2.5D appearance model to receive” and “compute” is only described by functional descriptive language (e.g., as a computation algorithm), and not by any structurally descriptive language.  The only instance of any structural description in the entire specification occurs in paragraph [0070], which recites: “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in a computer or electronic storage, in hardware, in a software module executed by a processor, or in a combination thereof. A software module may reside in a computer storage such as in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor. The processor and the storage medium may reside in an ASIC.”
  	Claims 1-11 claim a “system”; however, while the preamble defines a “system”, which would typically be indicative of an “apparatus” (i.e., “machine”), the body of the claim lacks definite structure indicative of a physical apparatus.  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements (i.e., data, data structures and/or algorithms), thus defining functional descriptive material per se.
  	Functional descriptive material may be statutory if it resides on a “non-transitory computer-readable medium,” or “non-transitory computer-readable memory”.  The claims indicated above lack structure, and are thus non-statutory for at least that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV).   Thus, the examiner suggests adding structure to the body of the claim that would clearly define a statutory apparatus.
  	Furthermore, as per the published guidelines (1351 OG 212; Feb. 23, 2010) regarding subject-matter eligibility of computer readable media, the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
  	Thus, since neither the claims, the specification nor the record expressly defines a “computer storage” or “storage medium” as a non-transitory medium (¶ [0070] of the specification: “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in a computer or electronic storage, in hardware, in a software module executed by a processor, or a combination thereof.” –emphasis added; and “A software module may reside in a computer storage”… “or any form of storage medium known in the art.” –emphasis added.), any amendment to claims 1-11 to recite a “computer storage” or “storage medium” may reasonably be interpreted by the examiner to encompass a transitory signal, which is non-statutory.  As such, should applicant choose to amend claims 1-11 to be directed to a computer readable medium, then, in order to avoid any further rejection under 35 U.S.C. § 101, the examiner recommends amending the claims to specifically exclude intangible transitory media, for example, by amending the claims to expressly recite a “non-transitory computer-readable storage medium”, or the like.
	Regarding claims 16-19, claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because, although the preamble of claims 16-19 recites an “apparatus” (which usually corresponds to the statutory category of “machine”), the claim fails to recite any limitations whatsoever that correspond to some sort of physical structure necessary for defining a statutory apparatus (i.e., “machine”).  In other words, claims 16-19 as a whole appear to be nothing more than an “apparatus” of software elements (i.e., data, data structures and/or algorithms), thereby defining functional descriptive material per se (“Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV).  
 	After careful review of the specification, the examiner has found the specification entirely devoid of any description of physical structure corresponding to the limitations in the body of claims 16-19.  In fact, the only clear description of physical structural elements found in the specification is found in paragraph [0070] of the specification (¶ [0070]: “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in a computer or electronic storage, in hardware, in a software module executed by a processor, or in a combination thereof. A software module may reside in a computer storage such as in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor. The processor and the storage medium may reside in an ASIC.”).   
 	Thus, the specification’s omission of any description of physical structure corresponding to the limitations in the body of claims 16-19 further supports the examiner’s assertion that claims 16-19 are merely directed to functional descriptive material and are completely lacking any of the physical structure required for a statutorily eligible invention “apparatus” (i.e., the claimed “apparatus” is nothing more than a collection of software elements, data and/or data structures).  
 	For instance, although line 2 of claim 16 recites “an input for receiving,” which ostensibly would appear to indicate some sort of physical “input” structure, upon careful review of the specification, it becomes apparent that no input structure is ever actually described, only functional descriptive language of receiving an input and/or inputting data  (e.g., ¶ [0015]: “unique 2D weave pattern inputs, which may be entered manually and edited by a user”;  ¶ [0029]: “take as an input“ and/or “receives as the input”; ¶ [0030]: “The input weave pattern”;  ¶ [0031]: “an input weave pattern 110”; ¶ [0032]: “a 2D weave pattern that is input” and/or “The weave pattern may be input by a user or by computer.”  ¶ [0039]: “the user inputted or generated weave pattern 110”  ¶ [0041]: “the 3D CAD surface is inputted into the system 100”; ¶ [0043]: “receives the 3D CAD surface 125 from a lightweight 3D CAD model as an input”;  ¶ [0048]: “while the weave pattern 110 may be automatically loaded onto the system 100 from an existing weave patter, the weave pattern may be created manually by a user using an interface of system 200.”  ¶ [0051]: “weave pattern 210 is loaded into system 200 and a user can edit the weave pattern 210.   The 2.5D appearance model 220 receives the inputted weave pattern 210” and/or “The 2.5D appearance model 220 takes as input a 3D CAD surface”;  ¶ [0057]: “the 3D CAD surface 225 is inputted into the system 200”; ¶ [0065]: “the given input weave pattern”).
 	Similarly, line 7 of claim 16 recites “an output” (which on its face would appear to indicate some sort of physical “output” structure).  However, upon careful review of the specification, it also becomes apparent that the recited “output” actually corresponds to the output data (e.g., image data itself) or the action of outputting the image data.   No physical output structure is actually described anywhere in the specification, only functional descriptive language, e.g., outputting image or simulation data  (e.g., ¶ [0010]: “The output of the 2.5D appearance model includes one or more images.” and/or “The outputted images of the 2.5D appearance model”;  ¶ [0016]: “an outputted image”;  ¶ [0029]: “creates as the output an image”;  ¶ [0031]: “a simulation output 130”; ¶ [0037]: “makes the output 130 appear to be 3D” and/or “the simulation output 130 looks like it is made of threads with a given inputted weave pattern 110, and the simulation output 130 responds to light as if it was created by a 3D model”;  ¶ [0038]: “creates as the output 130 an image”;  ¶ [0041]: “forms the simulation output 130”;  ¶ [0044]: “The simulation output 130, also referred to herein as output 130 and image 130, illustrates an output of the system 100”; “The simulation output 130 is a 2D image” and/or “The images can be any computer generated image, such as a static image or picture, a graphics interchange format (GIF) image, or a 3D animation or movie”, etc.).
 	Furthermore, the “2.5D appearance model coupled to the input” … “to receive the 2D weave pattern and to compute a 3D appearance of the 2D weave pattern” (lines 4-5 of claim 16) is not defined in the specification as any sort of physical processing structure for “receiving” and “computing”.  Rather, according to the specification, the “appearance model coupled to the input” for “receiving” and “computing” is actually only described using functional descriptive language disclosing a computing algorithm for processing input data (i.e., a “model” for a process of computing).  The specification never discloses the “2.5D appearance model” as a physical computing structure that is coupled to a physical input structure.
    Thus, in order to overcome the current rejection under 35 U.S.C. § 101, the examiner suggests adding structure to the body of the claim (e.g., claim 16) that would clearly define a statutory apparatus (for example, by amending claim 16 as per ¶ [0070] of the specification to recite: “An apparatus comprising: a memory; and a processor, wherein the memory stores a software module that, when executed by the processor, causes the processor to:  receive an input of a 2 dimensional (2D) weave pattern including appearance information of a fabric; process a 2.5D appearance model that receives the 2D weave pattern and computes a 3D appearance of the 2D weave pattern of the fabric; and generate an output of the 2.5D appearance model, the output including a simulation output representing the 3D appearance of the 2D weave pattern of the fabric, wherein the simulation output illustrates light reflection information of the fabric and illustrates geometric surface variations of the fabric.”).
  	Any amendment to the claim(s) should be commensurate with its corresponding disclosure in the originally filed specification. 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by CHILD (US 9,202,291).
	Regarding claim 1, CHILD discloses a system (e.g., col. 3, line 37: “a system for shading surfaces”:  col. 4, lines 19-22: “system 100 for creating computer graphics imagery (CGI) and computer-aided animation that may implement or incorporate various embodiments or techniques for shading and rend[er]ing cloth.”) comprising: 
 	a 2 dimensional (2D) weave pattern (col. 2, line 46: “an implicit weave/thread procedural texture”;  col. 2, lines 50-51: “an implicit tangent space distance field.”  col. 3, line 4: “a signed distance field”; col. 9, line 41-42: “An input pattern defines which yarns lay under of over each other”) including appearance information of a fabric (col. 3, lines 3-5: “Information is received defining a signed distance field associated with the surface specifying a texture.”   col. 3, lines 29-31: “code for receiving information defining a signed distance field associated with the surface specifying a texture,”  col. 2, lines 59-62: “In another aspect, to achieve face-to-face yarn coherence, warp and weft (u & v) coordinates can be pre-computed in a parent RiProcedural.”  col. 9, lines 9-10: “a fast signed distance field pattern which describes woven materials.”  col. 9, lines 41-43: “An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does.  This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 9, lines 55-56: “In step 220, a weave pattern is received described as a signed distance field.”   col. 15, lines 55-56: “receiving, at the one or more computer systems, information defining a signed distance field specifying a texture;”); 
 	a 3D CAD surface (col. 2, line 48: “the surface.”  col. 3, lines 2-3: “receiving, at one or more computer systems, information identifying a surface of an object.”  col. 3, lines 28-29: “code for receiving information identifying a surface of a first object,”  col. 4, line 49: “a neutral 3D model”;  col. 5, lines 8-19: “Some examples of information stored in object library 120 can include an object itself, metadata, object geometry, object topology, rigging, control data, animation data, animation cues, simulation data, texture data, lighting data, shader code, or the like. An object stored in object library 120 can include any entity that has an n-dimensional (e.g., 2D or 3D) surface geometry. The shape of the object can include a set of points or locations in space (e.g., object space) that make up the object's surface. Topology of an object can include the connectivity of the surface of the object (e.g., the genus or number of holes in an object) or the vertex/edge/face connectivity of an object.”   col. 5, lines 20-33: “The one or more object modeling systems 130 can include hardware and/or software elements configured for modeling one or more computer-generated objects. Modeling can include the creating, sculpting, and editing of an object. The one or more object modeling systems 130 may be invoked by or used directly by a user of the one or more design computers 110 and/or automatically invoked by or used by one or more processes associated with the one or more design computers 110. Some examples of software programs embodied as the one or more object modeling systems 130 can include commercially available high-end 3D computer graphics and 3D modeling software packages 3D STUDIO MAX and AUTODESK MAYA produced by Autodesk, Inc. of San Rafael, Calif.”  col. 8, lines 48-49: “surfaces, such as subdivision or polygon meshes.”  col. 8, lines 49-50: “given a surface such as a polygon mesh,”  col. 15, lines 53-54: “ receiving, at one or more computer systems, information identifying a surface of a first object;”) (NOTE:  Autodesk Maya and/or 3D Studio Max are commercially available 3D CAD software programs that can be used to generate a 3D CAD surface model of an object.  For instance, see paragraph [0021] of US 2011/0158505 to Sun: “Step S102: In the beginning, a model is made according to a physical stereo object. More specifically, a three-dimensional (3D) model corresponding to the physical stereo object is established. The 3D model is proportional to the physical stereo object, or the two are in the same size. In this step, computer-aided design ( CAD), such as MAYA and AutoCAD, may be utilized to establish the 3D model.” – emphasis added.  Alternatively, see paragraph [0076] of US 2010/0110462 to Arai et al.: “The image display data R, G, and B derived by the three-dimensional image generating section 128 as described above is output to the display 300. Then, the display 300 performs display of the image based on the image display data. When the user changes the position of the light source or the position of the observation by operating the input unit 160 further, the display of the image is changed into three-dimensions in accordance with the change, whereby the display of a three-dimensional image can be performed. Such a function of the three-dimensional image generating section 128, for example, may be implemented by using an application program such as "Auto desk Maya" or "nStyler" that is 3D CAD software.” – emphasis added.  Also, see paragraph [0151] of US 2006/0199167 to Yang et al.: “In order to generate a 3-dimensional hand model, skin organization that is the external shape of the 3-dimensional model is generated by using commercial 3D CAD systems, such as Maya, and 3D Studio Max, and the internal structure to control the motion of the external shape can be designed as a bone and joint structure based on data of the human body anatomy and movement analysis theory. The shape is the same as that expressed with links and joints that are basic in a robot design in the robot engineering.” – emphasis added.  Thus, a 3D object model, e.g., a polygon mesh surface, created using Autodesk Maya or 3D Studio Max constitutes “a 3D CAD surface”.);
 	a 2.5D appearance model (e.g., col. 2, lines 48-49: “The volumetric surface shader”; col. 3, lines 31-36: “code for ray-marching the surface based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture, and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 8, lines 46-49: “the volumetric surface shader incorporates two parts.  First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes.”  col. 9, lines 9-10: “The second part involves generation of a fast signed distance field pattern which describes woven materials.”) 
to receive the 2D weave pattern (col. 2, lines 46-47: “an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers”;  col. 3, line 31-32: “based on the signed distance field”; col. 9, lines 9-10: “a fast signed distance field pattern which describes woven materials.”  col. 9, lines41-43: “An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does.”  col. 9, lines 55-56: “In step 220, a weave pattern is received described as a signed distance field.”) 
and to compute a 3D appearance of the 2D weave pattern of the fabric (col. 3, lines 32-33: “to determine placement in the tangent space of the surface of a portion of the texture,” and col. 3, lines 34-36: “generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 8, line 53-54: “allows a volume to be rendered within the surface.”) (col. 2, lines 44-51: “a[n] ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”  col. 3, lines 5-9: “The surface is ray marched based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture. Information configured to render the texture is generated based on the determined placement of at least the portion of the texture.”  col. 3, lines 10-18: “local surface curvature is determined of a portion of the surface. Information configured to compensate for local stretching of the texture at the portion of the surface is generated. Ray marching into the signed distance field may include curving a ray based on the signed distance field. Ray marching into the signed distance field may include determining a next step-size based on a value of the signed distance field that is different from the previous step-size.”   col. 3, lines 19-25: “generating the information configured to render the texture may include determining a volume within the surface representing the texture. The texture may represent cloth or scales or other volumetric features of the surface. One or more images of the surface may be rendered based on the information configured to render the texture.”   col. 3, lines 31-36: “code for ray-marching the surface based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture, and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”   col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 8, lines 38-45: “an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”  col. 8, lines 46-61: “the volumetric surface shader incorporates two parts. First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes. For example, given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface. In some embodiments, the curvature of the path is defined by an extrapolation of the curvature at the ray's entry point, for example, the point on the mesh surface where the ray begins. The ray marching takes place in tangent-space (e.g., a coordinate space defined by the normal and tangents of the surface point being shaded). This space is different for every point being shaded since the normal and tangents are varying across the surface of a mesh.”   col. 9, lines 9-27: “The second part involves generation of a fast signed distance field pattern which describes woven materials. In general, a very efficient way is needed to describe course, hand-made, woven materials, such as burlap, where the threads are individually visible to camera. Such a process should obviously repeating patterns to give the effect of being course and hand-made while also utilizing as little as possible memory or CPU time to compute.    In various embodiments, a function is created for approximating the yarns of woven thread by the use of distorted implicit cylinders. Centerlines of each thread (or corresponding cylinder) in each direction are developed from a UV map. A signal is then developed which tells each point on the surface how far it is from a thread centerline. This signal is extended into the space surrounding the centerline so that the thread takes on a volumetric quality. Cylinders can also then subdivided into child sub-cylinders which were calculated in polar coordinates radiating from the center of each parent cylinder.”  col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 9, lines 62-65: “a volumetric shader is provided which is evaluated in tangent space and ray-marched through a weave pattern described as an implicit distance field.”   col. 10, lines 3-4: “the shader takes input from a weave matrix to allow a wide variety of patterns to be created.”  col. 15, lines 57-67: “ray-marching, with one or more processors associated with the one or more computer systems, within the interior of the surface using the signed distance field and a tangent space of the surface; determining, with the one or more processors associated with the one or more computer systems, placement in the tangent space of a portion of the texture; and generating, with the one or more processors associated with the one or more computer systems, information configured to render the texture based on the determined placement of the portion of the texture.”); and
 	a simulation output (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”  col. 7, lines 32-36: “’rendering’ or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”) representing the 3D appearance of the 2D weave pattern of the fabric applied to the 3D CAD surface (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”) (col. 2, lines 44-51: “a[n] ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”    col. 3, lines 33-36: “and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”  col. 16, lines 28-31: “rendering, with the one or more processors associated with the one or more computer systems, one or more images of the surface based on the information configured to render the texture.” col. 16, lines 24-25: “the texture represents cloth.”), 
 	wherein the simulation output includes light reflection information of the fabric (col. 7, lines 54-56: “shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting)”) and illustrates geometric surface variations of the fabric (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.” ) (col. 2, lines 66-67: “A simplified version of the distance field shader above can be used to render sub-yarn fibers.”  col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”   col. 8, lines 38-54: “In various embodiments, an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.   In one aspect, the volumetric surface shader incorporates two parts. First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes. For example, given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface.”).
  	Regarding claim 2 (depends on claim 1), CHILD discloses: 
 	the light reflection information includes a shadow (col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.” ).
  	Regarding claim 3 (depends on claim 1), CHILD discloses: 
 	the light reflection information includes a representation of a ray of light that is scattered off a fiber of the fabric (col. 8, lines 26-36: “In various embodiments, system 100 may include one or more hardware elements and/or software elements, components, tools, or processes, embodied as the one or more design computers 110, object library 120, the one or more object modeler systems 130, the one or more object articulation systems 140, the one or more object animation systems 150, the one or more object simulation systems 160, and/or the one or more object rendering systems 170 that provide one or more tools for shading and rendering cloth.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”).
	Regarding claim 4 (depends on claim 1), CHILD discloses: 
 	the 2D weave pattern is editable by a user (col. 1, line 64 – col. 2, line 4: “a user (e.g., a skilled computer graphics artist) can specify the geometric or mathematical description of objects to be used in the rendered image or animation sequence, such as characters, props, background, or the like.”   col. 4, lines 45-48: “a user of the one or more design computers 110 acting as a modeler may employ one or more systems or tools to design, create, or modify objects within a computer-generated scene.”  col. 5, lines 53-56: “The one or more object modeling systems 130 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated model data.”  col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 10, lines 57-61: “Input parameters can be defined which control the layout and appearance of the generated curves. An input pattern can be used to define which curves lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 14, lines 1-7: “In various embodiments, the one or more input devices 650 may allow a user of computer system 600 to interact with one or more non-graphical or graphical user interfaces to enter a comment, select objects, icons, text, user interface widgets, or other user interface elements that appear on a monitor/display device via a command, a click of a button, or the like.”).  
 	Although CHILD fails to explicitly state that “the 2D weave is editable by a user”, as per the excerpts from CHILD cited above, the capability for the user to edit (e.g., col. 4, line 47 “design, create, or modify”) the 2D weave pattern (e.g., col. 9, lines 40-44: “input parameters” of an “input pattern” that “allows for a large variation of weave styles (e.g., hounds tooth or herringbone)”) is clearly inherently taught by CHILD.
	Regarding claim 5 (depends on claim 1), CHILD discloses that the geometric surface variations of the fabric include one or more of: 
 	threads occluding (e.g., col. 9, lines 28-29: “local ambient occlusion (i.e., occlusion from yarn to yarn)”), micro detail on an object that is visible to a human eye, or flyaway fibers (e.g., col. 9, line 47: “fiber spreading”) (col. 2, lines 44-48: “In various embodiments, an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”   col. 9, lines 28-31: “In one aspect, the function also provided local ambient occlusion (i.e., occlusion from yarn to yarn) for free since the distances of neighboring yarns are known from the distance field calculation.”    col. 9, lines 34-37: “A stretch and compression of the area of the surface being shaded is calculated and fed into the distance-field calculation to create a variety of effects such as yarn sliding and fiber spreading under compression.”).
	Regarding claim 6 (depends on claim 1), CHILD discloses that the 3D appearance model computes one: 
 	of a shadow cast by a thread on another thread or a reflection of incoming light (col. 7, lines 34-36: “’Rendering’ can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 7, lines 52-56: “Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting),”).
	Regarding claim 7 (depends on claim 1), CHILD discloses: 
 	the threads are composed of fibers (col. 8, lines 38-42: “an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”   col. 2, lines 66-67: “A simplified version of the distance field shader above can be used to render sub-yarn fibers.”). 
	Regarding claim 8 (depends on claim 1), CHILD discloses: 
 	the 2D weave pattern is input by a user or by a 3D computer-aided design (CAD) model (col. 1, line 64 – col. 2, line 4: “a user (e.g., a skilled computer graphics artist) can specify the geometric or mathematical description of objects to be used in the rendered image or animation sequence, such as characters, props, background, or the like.”   col. 4, lines 45-48: “a user of the one or more design computers 110 acting as a modeler may employ one or more systems or tools to design, create, or modify objects within a computer-generated scene.”  col. 5, lines 23-28: “The one or more object modeling systems 130 may be invoked by or used directly by a user of the one or more design computers 110 and/or automatically invoked by or used by one or more processes associated with the one or more design computers 110.”   col. 5, lines 50-56: “The one or more object modeling systems 130 may further generate model data (e.g., 2D and 3D model data) for use by other elements of system 100 or that can be stored in object library 120. The one or more object modeling systems 130 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated model data.”  col. 6, lines 62-66: “The one or more object simulation systems 160 may be invoked by or used directly by a user of the one or more design computers 110 and/or automatically invoked by or used by one or more processes associated with the one or more design computers 110.”   col. 7, lines 36-41: “The one or more object rendering systems 170 may be invoked by or used directly by a user of the one or more design computers 110 and/or automatically invoked by or used by one or more processes associated with the one or more design computers 110.”   col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”    col. 10, lines 3-4: “the shader takes input from a weave matrix to allow a wide variety of patterns to be created.”    col. 10, lines 57-61: “Input parameters can be defined which control the layout and appearance of the generated curves. An input pattern can be used to define which curves lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 14, lines 1-7: “In various embodiments, the one or more input devices 650 may allow a user of computer system 600 to interact with one or more non-graphical or graphical user interfaces to enter a comment, select objects, icons, text, user interface widgets, or other user interface elements that appear on a monitor/display device via a command, a click of a button, or the like.”).
	Although CHILD fails to explicitly state that “the 2D weave pattern is input by a user or by a 3D computer-aided design (CAD) model”, as per the excerpts from CHILD cited above, the capability for the 2D weave pattern to be input (e.g., col. 9, lines 40-44: “input parameters” of an “input pattern” that “allows for a large variation of weave styles (e.g., hounds tooth or herringbone)”) by a user (e.g., col. 4, line 45-48 “a user of the one or more design computers 110 acting as a modeler may employ one or more systems or tools to design, create, or modify objects”) or by a 3D computer-aided design (CAD) model (e.g., col. 5, lines 50-56: “The one or more object modeling systems 130 may further generate model data (e.g., 2D and 3D model data) for use by other elements of system 100 or that can be stored in object library 120. The one or more object modeling systems 130 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated model data.”) is clearly inherently taught by CHILD since, by necessity, the weave pattern must be input.
	Regarding claim 9 (depends on claim 1), CHILD discloses: 
 	the 3D appearance model uses a ray tracing algorithm (e.g., col. 2, line 45: “adaptive, curved ray marching”) to generate the simulation output (e.g., col. 2, line 46-47: “to create the appearance of individual cloth yarns complete with sub-fibers”  col. 2, lines 49-50: “shades cloth by performing adaptive curved ray marching”), wherein the ray tracing algorithm simulates the light reflection information ( ) (col. 2, lines 44-51: “In various embodiments, an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”  col. 7, lines 51-56: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting),”  col. 8, lines 49-54: “For example, given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface.”).
	Regarding claim 10 (depends on claim 1), CHILD discloses: 
 	the simulation output includes one or more 3D computer generated images (col. 4, lines 20-21: “creating computer graphics imagery (CGI) and computer-aided animation”; col. 7, lines 32-36: “"rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.) including one or more of: 
a picture (col. 4, line 20: “computer graphics imagery”; col. 4, line 42-43: “images, image sequences”), a 3D animation (col. 4, lines 20-21: “computer-aided animation” ), or a graphics interchange format (GIF) image (col. 4, lines 39-44: “The one or more design computers 110 may be used at various stages of a production process (e.g., pre-production, designing, creating, editing, simulating, animating, rendering, post-production, etc.) to produce images, image sequences, motion pictures, video, audio, or associated effects related to CGI and animation.”   col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”  col. 10, lines 12-13: “FIGS. 3A-3D are screenshots of images rendered for cloth shaded using techniques in various embodiments.”).
	Regarding claim 11 (depends on claim 1), CHILD discloses: 
 	the 2D weave pattern includes one or more of: 
 	a 2D distribution of thread heights (col. 9, lines 17-22: “a function is created for approximating the yarns of woven thread by the use of distorted implicit cylinders. Centerlines of each thread (or corresponding cylinder) in each direction are developed from a UV map. A signal is then developed which tells each point on the surface how far it is from a thread centerline.”), a 2D distribution of thread normals (col. 8, lines 49-61: “the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface. In some embodiments, the curvature of the path is defined by an extrapolation of the curvature at the ray's entry point, for example, the point on the mesh surface where the ray begins. The ray marching takes place in tangent-space (e.g., a coordinate space defined by the normal and tangents of the surface point being shaded). This space is different for every point being shaded since the normal and tangents are varying across the surface of a mesh.”), when a thread is above or below other threads (col. 9, lines 41-43: “An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does.  This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”), whether the thread is round or flat, a color of the thread (e.g., col. 5, line 55: “color”), a transparency of the thread (e.g., col. 7, lines 65-67: “transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects)”), a roughness of a surface of fibers of the thread (e.g., col. 7, lines 58-59: “ simulating small-scale bumpiness on surfaces”), specular properties of the thread (e.g., col. 7, lines 64-65: “reflection (e.g., techniques relating to mirror-like or highly glossy reflection)”), or a ply count (col. 5, lines 50-56: “The one or more object modeling systems 130 may further generate model data (e.g., 2D and 3D model data) for use by other elements of system 100 or that can be stored in object library 120. The one or more object modeling systems 130 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated model data.”    col. 7, lines 27-30: “The one or more object simulation systems 160 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated simulation data.”   col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”   col. 8, lines 49-61: “given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface. In some embodiments, the curvature of the path is defined by an extrapolation of the curvature at the ray's entry point, for example, the point on the mesh surface where the ray begins. The ray marching takes place in tangent-space (e.g., a coordinate space defined by the normal and tangents of the surface point being shaded). This space is different for every point being shaded since the normal and tangents are varying across the surface of a mesh.”   col. 9, lines 9-10: “generation of a fast signed distance field pattern which describes woven materials.”   col. 9, lines 17-22: “In various embodiments, a function is created for approximating the yarns of woven thread by the use of distorted implicit cylinders. Centerlines of each thread (or corresponding cylinder) in each direction are developed from a UV map. A signal is then developed which tells each point on the surface how far it is from a thread centerline. This signal is extended into the space surrounding the centerline so that the thread takes on a volumetric quality.”   col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”  col. 10, lines 3-4: “the shader takes input from a weave matrix to allow a wide variety of patterns to be created.”).
  	Regarding claim 12, CHILD discloses a method (e.g., col. 3, line 1: “a method for shading surfaces”; col. 9, lines 45-46: “a method for shading cloth”) comprising:
  	receiving a 2 dimensional (2D) weave pattern including appearance information of a fabric (col. 9, lines 55-56: “In step 220, a weave pattern is received described as a signed distance field.”   col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”  col. 10, lines 3-4: “the shader takes input from a weave matrix to allow a wide variety of patterns to be created.” );
 	receiving a 3D CAD surface (col. 2, line 48: “the surface.”  col. 3, lines 2-3: “receiving, at one or more computer systems, information identifying a surface of an object.”  col. 3, lines 28-29: “code for receiving information identifying a surface of a first object,”  col. 4, line 49: “a neutral 3D model”;  col. 5, lines 8-19: “Some examples of information stored in object library 120 can include an object itself, metadata, object geometry, object topology, rigging, control data, animation data, animation cues, simulation data, texture data, lighting data, shader code, or the like. An object stored in object library 120 can include any entity that has an n-dimensional (e.g., 2D or 3D) surface geometry. The shape of the object can include a set of points or locations in space (e.g., object space) that make up the object's surface. Topology of an object can include the connectivity of the surface of the object (e.g., the genus or number of holes in an object) or the vertex/edge/face connectivity of an object.”   col. 5, lines 20-33: “The one or more object modeling systems 130 can include hardware and/or software elements configured for modeling one or more computer-generated objects. Modeling can include the creating, sculpting, and editing of an object. The one or more object modeling systems 130 may be invoked by or used directly by a user of the one or more design computers 110 and/or automatically invoked by or used by one or more processes associated with the one or more design computers 110. Some examples of software programs embodied as the one or more object modeling systems 130 can include commercially available high-end 3D computer graphics and 3D modeling software packages 3D STUDIO MAX and AUTODESK MAYA produced by Autodesk, Inc. of San Rafael, Calif.”  col. 8, lines 48-49: “surfaces, such as subdivision or polygon meshes.”  col. 8, lines 49-50: “given a surface such as a polygon mesh,”  col. 15, lines 53-54: “ receiving, at one or more computer systems, information identifying a surface of a first object;”) (NOTE:  Autodesk Maya and/or 3D Studio Max are commercially available 3D CAD software programs that can be used to generate a 3D CAD surface model of an object.  For instance, see paragraph [0021] of US 2011/0158505 to Sun: “Step S102: In the beginning, a model is made according to a physical stereo object. More specifically, a three-dimensional (3D) model corresponding to the physical stereo object is established. The 3D model is proportional to the physical stereo object, or the two are in the same size. In this step, computer-aided design ( CAD), such as MAYA and AutoCAD, may be utilized to establish the 3D model.” – emphasis added.  Alternatively, see paragraph [0076] of US 2010/0110462 to Arai et al.: “The image display data R, G, and B derived by the three-dimensional image generating section 128 as described above is output to the display 300. Then, the display 300 performs display of the image based on the image display data. When the user changes the position of the light source or the position of the observation by operating the input unit 160 further, the display of the image is changed into three-dimensions in accordance with the change, whereby the display of a three-dimensional image can be performed. Such a function of the three-dimensional image generating section 128, for example, may be implemented by using an application program such as "Auto desk Maya" or "nStyler" that is 3D CAD software.” – emphasis added.  Also, see paragraph [0151] of US 2006/0199167 to Yang et al.: “In order to generate a 3-dimensional hand model, skin organization that is the external shape of the 3-dimensional model is generated by using commercial 3D CAD systems, such as Maya, and 3D Studio Max, and the internal structure to control the motion of the external shape can be designed as a bone and joint structure based on data of the human body anatomy and movement analysis theory. The shape is the same as that expressed with links and joints that are basic in a robot design in the robot engineering.” – emphasis added.  Thus, a 3D object model, e.g., a polygon mesh surface, created using Autodesk Maya or 3D Studio Max constitutes “a 3D CAD surface”.);
 	computing a 3D appearance of the 2D weave pattern of the fabric (e.g., col. 3, lines 32-33: “to determine placement in the tangent space of the surface of a portion of the texture,” and col. 3, lines 34-36: “generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 8, line 53-54: “allows a volume to be rendered within the surface.”) using a 2.5D appearance model (e.g., col. 2, lines 48-49: “The volumetric surface shader”; col. 3, lines 31-36: “code for ray-marching the surface based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture, and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 8, lines 46-49: “the volumetric surface shader incorporates two parts.  First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes.”  col. 9, lines 9-10: “The second part involves generation of a fast signed distance field pattern which describes woven materials.”) (col. 2, lines 44-51: “a[n] ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”  col. 3, lines 5-9: “The surface is ray marched based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture. Information configured to render the texture is generated based on the determined placement of at least the portion of the texture.”  col. 3, lines 10-18: “local surface curvature is determined of a portion of the surface. Information configured to compensate for local stretching of the texture at the portion of the surface is generated. Ray marching into the signed distance field may include curving a ray based on the signed distance field. Ray marching into the signed distance field may include determining a next step-size based on a value of the signed distance field that is different from the previous step-size.”   col. 3, lines 19-25: “generating the information configured to render the texture may include determining a volume within the surface representing the texture. The texture may represent cloth or scales or other volumetric features of the surface. One or more images of the surface may be rendered based on the information configured to render the texture.”   col. 3, lines 31-36: “code for ray-marching the surface based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture, and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”   col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 8, lines 38-45: “an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”  col. 8, lines 46-61: “the volumetric surface shader incorporates two parts. First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes. For example, given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface. In some embodiments, the curvature of the path is defined by an extrapolation of the curvature at the ray's entry point, for example, the point on the mesh surface where the ray begins. The ray marching takes place in tangent-space (e.g., a coordinate space defined by the normal and tangents of the surface point being shaded). This space is different for every point being shaded since the normal and tangents are varying across the surface of a mesh.”   col. 9, lines 9-27: “The second part involves generation of a fast signed distance field pattern which describes woven materials. In general, a very efficient way is needed to describe course, hand-made, woven materials, such as burlap, where the threads are individually visible to camera. Such a process should obviously repeating patterns to give the effect of being course and hand-made while also utilizing as little as possible memory or CPU time to compute.    In various embodiments, a function is created for approximating the yarns of woven thread by the use of distorted implicit cylinders. Centerlines of each thread (or corresponding cylinder) in each direction are developed from a UV map. A signal is then developed which tells each point on the surface how far it is from a thread centerline. This signal is extended into the space surrounding the centerline so that the thread takes on a volumetric quality. Cylinders can also then subdivided into child sub-cylinders which were calculated in polar coordinates radiating from the center of each parent cylinder.”  col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 9, lines 62-65: “a volumetric shader is provided which is evaluated in tangent space and ray-marched through a weave pattern described as an implicit distance field.”   col. 10, lines 3-4: “the shader takes input from a weave matrix to allow a wide variety of patterns to be created.”  col. 15, lines 57-67: “ray-marching, with one or more processors associated with the one or more computer systems, within the interior of the surface using the signed distance field and a tangent space of the surface; determining, with the one or more processors associated with the one or more computer systems, placement in the tangent space of a portion of the texture; and generating, with the one or more processors associated with the one or more computer systems, information configured to render the texture based on the determined placement of the portion of the texture.”), 
 the 2.5D appearance model to receive the 2D weave pattern (col. 2, lines 46-47: “an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers”;  col. 3, line 31-32: “based on the signed distance field”; col. 9, lines 9-10: “a fast signed distance field pattern which describes woven materials.”  col. 9, lines41-43: “An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does.”  col. 9, lines 45-61: “FIG. 2 is a simplified flowchart of a method for shading cloth in one embodiment. Implementations of or processing in method 200 depicted in FIG. 2 may be performed by software (e.g., instructions or code modules) when executed by a central processing unit (CPU or processor) of a logic machine, such as a computer system or information processing device, by hardware components of an electronic device or application-specific integrated circuits, or by combinations of software and hardware elements. Method 200 depicted in FIG. 2 begins in step 210.   In step 220, a weave pattern is received described as a signed distance field. In step 230, an eye ray is bent using local curvature to estimate the silhouette problem. In step 240, ray marching is performed into the signed distance field. In step 250, local stretching is estimated. In step 260, location stretching is compensated for. Method 200 of FIG. 2 ends in step 270.”); and
 	outputting a simulation output (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”  col. 7, lines 32-36: “’rendering’ or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”) representing the 3D appearance of the 2D weave pattern of the fabric applied to the 3D CAD surface (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”) (col. 2, lines 44-51: “a[n] ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”    col. 3, lines 33-36: “and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”  col. 16, lines 28-31: “rendering, with the one or more processors associated with the one or more computer systems, one or more images of the surface based on the information configured to render the texture.” col. 16, lines 24-25: “the texture represents cloth.”), 
wherein the simulation output illustrates light reflection information of the fabric (col. 7, lines 54-56: “shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting)”) and illustrates geometric surface variations of the fabric (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.” ) (col. 2, lines 66-67: “A simplified version of the distance field shader above can be used to render sub-yarn fibers.”  col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”   col. 8, lines 38-54: “In various embodiments, an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.   In one aspect, the volumetric surface shader incorporates two parts. First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes. For example, given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface.”). 
 	Regarding claim 13 (depends on claim 12), CHILD discloses:
 	the light reflection information includes a shadow (col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 7, lines 34-36: “’Rendering’ can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”).
	Regarding claim 14 (depends on claim 12), CHILD discloses:
 	the light reflection information includes a representation of a ray of light that is scattered off a fiber of the fabric (col. 8, lines 26-36: “In various embodiments, system 100 may include one or more hardware elements and/or software elements, components, tools, or processes, embodied as the one or more design computers 110, object library 120, the one or more object modeler systems 130, the one or more object articulation systems 140, the one or more object animation systems 150, the one or more object simulation systems 160, and/or the one or more object rendering systems 170 that provide one or more tools for shading and rendering cloth.”  col. 7, lines 34-36: “’Rendering’ can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”).
	Regarding claim 15 (depends on claim 12), CHILD discloses:
 	the 2D weave pattern is editable by a user (col. 1, line 64 – col. 2, line 4: “a user (e.g., a skilled computer graphics artist) can specify the geometric or mathematical description of objects to be used in the rendered image or animation sequence, such as characters, props, background, or the like.”   col. 4, lines 45-48: “a user of the one or more design computers 110 acting as a modeler may employ one or more systems or tools to design, create, or modify objects within a computer-generated scene.”  col. 5, lines 53-56: “The one or more object modeling systems 130 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated model data.”  col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 10, lines 57-61: “Input parameters can be defined which control the layout and appearance of the generated curves. An input pattern can be used to define which curves lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 14, lines 1-7: “In various embodiments, the one or more input devices 650 may allow a user of computer system 600 to interact with one or more non-graphical or graphical user interfaces to enter a comment, select objects, icons, text, user interface widgets, or other user interface elements that appear on a monitor/display device via a command, a click of a button, or the like.”).  
 	CHILD may fail to explicitly state that “the 2D weave is editable by a user”; however, as per the excerpts from CHILD cited above, the capability for the user to edit (e.g., col. 4, line 47 “design, create, or modify”) the 2D weave pattern (e.g., col. 9, lines 40-44: “input parameters” of an “input pattern” that “allows for a large variation of weave styles (e.g., hounds tooth or herringbone)”) is clearly inherently taught by CHILD.
	Regarding claim 16, CHILD discloses an apparatus (col. 4, lines 11-12: “a computer system or information processing device”; col. 4, lines 19-28: “system 100 for creating computer graphics imagery (CGI) and computer-aided animation that may implement or incorporate various embodiments or techniques for shading and rend[er]ing cloth. In this example, system 100 can include one or more design computers 110, object library 120, one or more object modeler systems 130, one or more object articulation systems 140, one or more object animation systems 150, one or more object simulation systems 160, and one or more object rendering systems 170.”  col. 12, line 13: “Computer system 600”) comprising:
 	an input (e.g., col. 11, lines 63-64: “The cache can be used as direct input”; col. 12, line 21: “one or more input/output (I/O) interfaces 625”; and/or  col. 13, line 59: ““one or more input devices 650”) for receiving a 2 dimensional (2D) weave pattern (e.g., col. 8, lines 63-64: “an input signal (texture) in tangent space”; col. 9, lines 41-43: “An input pattern defines which yarns lay under or over each other just as a real-life weaving pattern does.”  col. 9, lines 55-56: “a weave pattern is received described as a signed distance field.”  col. 10, lines 3-4: “the shader takes input from a weave matrix to allow a wide variety of patterns to be created.”  col. 8, lines 63: “raymarching through an input signal (texture) in tangent space”  col. 11, line 18: “the input yarn distance-filed pattern.”  col. 11, lines 62-64: “This along with auxiliary data can be written to a custom cache file. The cache can be used as direct input for a general curve cloth system.”  col. 12, lines 21-22: “one or more input/output (I/O) interfaces 625, communications interface 630, or the like.”  col. 13, lines 54-58: “The one or more input/output (I/O) interfaces 625 can include hardware and/or software elements configured for performing I/O operations. One or more input devices 650 and/or one or more output devices 655 may be communicatively coupled to the one or more I/O interfaces 625.”  col. 13, line 59 – col. 14, line 7: “The one or more input devices 650 can include hardware and/or software elements configured for receiving information from one or more sources for computer system 600. Some examples of the one or more input devices 650 may include a computer mouse, a trackball, a track pad, a joystick, a wireless remote, a drawing tablet, a voice command system, an eye tracking system, external storage systems, a monitor appropriately configured as a touch screen, a communications interface appropriately configured as a transceiver, or the like. In various embodiments, the one or more input devices 650 may allow a user of computer system 600 to interact with one or more non-graphical or graphical user interfaces to enter a comment, select objects, icons, text, user interface widgets, or other user interface elements that appear on a monitor/display device via a command, a click of a button, or the like.”) 
 including appearance information of a fabric (col. 9, lines41-43: “An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does.” col. 2, lines 46-47: “an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers”;  col. 9, lines 9-10: “a fast signed distance field pattern which describes woven materials.”);
 	a 2.5D appearance model (e.g., col. 2, lines 48-49: “The volumetric surface shader”; col. 3, lines 31-36: “code for ray-marching the surface based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture, and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 8, lines 46-49: “the volumetric surface shader incorporates two parts.  First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes.”  col. 9, lines 9-10: “The second part involves generation of a fast signed distance field pattern which describes woven materials.”) coupled to the input (col. 9, lines 41-43: “An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does.”  col. 9, lines 55-56: “In step 220, a weave pattern is received described as a signed distance field.”   col. 12, lines 59-63: “one or more graphics processor or graphical processing units (GPUs) 610 can include hardware and/or software elements configured for executing logic or program code associated with graphics or for providing graphics-specific functionality.”  col. 13, lines 1-5: “These GPUs may be user programmable, and include hardware elements for encoding/decoding specific types of data (e.g., video data) or for accelerating 2D or 3D drawing operations, texturing operations, shading operations, or the like.”), 
 the [2.5D] (col. 9, lines 41-43: “An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does.”  col. 9, lines 55-56: “In step 220, a weave pattern is received described as a signed distance field.”   col. 9, lines 9-10: “a fast signed distance field pattern which describes woven materials.”   col. 8, lines 51-53: “The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step.”  ) 
 and to compute a 3D appearance of the 2D weave pattern of the fabric (col. 9, lines 62-65: “Therefore, in various aspects, a volumetric shader is provided which is evaluated in tangent space and ray-marched through a weave pattern described as an implicit distance field.”  col. 10, lines 3-11: “In various embodiments, the shader takes input from a weave matrix to allow a wide variety of patterns to be created.   This technique offers major benefits such as automatic generation of a local ambient occlusion signal directly from the distance field at almost zero cost. Weave description can be adapted to the local stretch of the surface allowing yarns to separate realistically while retaining their width. Moreover, this can be extended to compute detailed subyarn (fiber) separation.”  col. 3, lines 32-33: “to determine placement in the tangent space of the surface of a portion of the texture,” and col. 3, lines 34-36: “generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 8, line 53-54: “allows a volume to be rendered within the surface.”) (col. 2, lines 44-51: “a[n] ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”  col. 3, lines 5-9: “The surface is ray marched based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture. Information configured to render the texture is generated based on the determined placement of at least the portion of the texture.”  col. 3, lines 10-18: “local surface curvature is determined of a portion of the surface. Information configured to compensate for local stretching of the texture at the portion of the surface is generated. Ray marching into the signed distance field may include curving a ray based on the signed distance field. Ray marching into the signed distance field may include determining a next step-size based on a value of the signed distance field that is different from the previous step-size.”   col. 3, lines 19-25: “generating the information configured to render the texture may include determining a volume within the surface representing the texture. The texture may represent cloth or scales or other volumetric features of the surface. One or more images of the surface may be rendered based on the information configured to render the texture.”   col. 3, lines 31-36: “code for ray-marching the surface based on the signed distance field to determine placement in the tangent space of the surface of a portion of the texture, and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”   col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 8, lines 38-45: “an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”  col. 8, lines 46-61: “the volumetric surface shader incorporates two parts. First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes. For example, given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface. In some embodiments, the curvature of the path is defined by an extrapolation of the curvature at the ray's entry point, for example, the point on the mesh surface where the ray begins. The ray marching takes place in tangent-space (e.g., a coordinate space defined by the normal and tangents of the surface point being shaded). This space is different for every point being shaded since the normal and tangents are varying across the surface of a mesh.”   col. 9, lines 9-27: “The second part involves generation of a fast signed distance field pattern which describes woven materials. In general, a very efficient way is needed to describe course, hand-made, woven materials, such as burlap, where the threads are individually visible to camera. Such a process should obviously repeat[ing] patterns to give the effect of being course and hand-made while also utilizing as little as possible memory or CPU time to compute.   In various embodiments, a function is created for approximating the yarns of woven thread by the use of distorted implicit cylinders. Centerlines of each thread (or corresponding cylinder) in each direction are developed from a UV map. A signal is then developed which tells each point on the surface how far it is from a thread centerline. This signal is extended into the space surrounding the centerline so that the thread takes on a volumetric quality. Cylinders can also then subdivided into child sub-cylinders which were calculated in polar coordinates radiating from the center of each parent cylinder.”  col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 9, lines 62-65: “a volumetric shader is provided which is evaluated in tangent space and ray-marched through a weave pattern described as an implicit distance field.”   col. 10, lines 3-4: “the shader takes input from a weave matrix to allow a wide variety of patterns to be created.”  col. 15, lines 57-67: “ray-marching, with one or more processors associated with the one or more computer systems, within the interior of the surface using the signed distance field and a tangent space of the surface; determining, with the one or more processors associated with the one or more computer systems, placement in the tangent space of a portion of the texture; and generating, with the one or more processors associated with the one or more computer systems, information configured to render the texture based on the determined placement of the portion of the texture.”   col. 12, line 59 – col. 13, line 5: “The one or more graphics processor or graphical processing units (GPUs) 610 can include hardware and/or software elements configured for executing logic or program code associated with graphics or for providing graphics-specific functionality. GPUs 610 may include any conventional graphics processing unit, such as those provided by conventional video cards. Some examples of GPUs are commercially available from NVIDIA, ATI, and other vendors. In various embodiments, GPUs 610 may include one or more vector or parallel processing units. These GPUs may be user programmable, and include hardware elements for encoding/decoding specific types of data (e.g., video data) or for accelerating 2D or 3D drawing operations, texturing operations, shading operations, or the like.”); and
 	an output (e.g., col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.” col. 7, lines 32-36: “’rendering’ or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”    col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”    col. 13, line 54: “one or more input/output (I/O) interfaces 625” and/or  col. 14, lines 8:”one or more output devices 655”; col. 14, lines 11-19: “Some examples of the one or more output devices 655 can include a printer, a fax, a feedback device for a mouse or joystick, external storage systems, a monitor or other display device, a communications interface appropriately configured as a transceiver, or the like.  The one or more output devices 655 may allow a user of computer system 600 to view objects, icons, text, user interface widgets, or other user interface elements.”) 
 coupled to the 2.5D appearance model (col. 12, lines 16-25: “Computer system 600 may include familiar computer components, such as one or more one or more data processors or central processing units (CPUs) 605, one or more graphics processors or graphical processing units (GPUs) 610, memory subsystem 615, storage subsystem 620, one or more input/output (I/O) interfaces 625, communications interface 630, or the like. Computer system 600 can include system bus 635 interconnecting the above components and providing functionality, such connectivity and inter-device communication.”   col. 13, lines 54-58: “The one or more input/output (I/O) interfaces 625 can include hardware and/or software elements configured for performing I/O operations. One or more input devices 650 and/or one or more output devices 655 may be communicatively coupled to the one or more I/O interfaces 625.”    col. 14, lines 8-19: “The one or more output devices 655 can include hardware and/or software elements configured for outputting information to one or more destinations for computer system 600. Some examples of the one or more output devices 655 can include a printer, a fax, a feedback device for a mouse or joystick, external storage systems, a monitor or other display device, a communications interface appropriately configured as a transceiver, or the like. The one or more output devices 655 may allow a user of computer system 600 to view objects, icons, text, user interface widgets, or other user interface elements.”), 
 the output including a simulation output (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”  col. 7, lines 32-36: “’rendering’ or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”) representing the 3D appearance of the 2D weave pattern of the fabric (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.”) (col. 2, lines 44-51: “a[n] ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.”    col. 3, lines 33-36: “and code for generating information configured to render the texture based on the determined placement of at least the portion of the texture.”  col. 7, lines 45-50: “the one or more object rendering systems 170 can be configured to render one or more objects to produce one or more computer-generated images or a set of images over time that provide an animation. The one or more object rendering systems 170 may generate digital images or raster graphics images.”  col. 16, lines 28-31: “rendering, with the one or more processors associated with the one or more computer systems, one or more images of the surface based on the information configured to render the texture.” col. 16, lines 24-25: “the texture represents cloth.”), 
 wherein the simulation output illustrates light reflection information of the fabric (col. 7, lines 54-56: “shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting)”) and illustrates geometric surface variations of the fabric (col. 2, lines 46-48: “create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface.” ) (col. 2, lines 66-67: “A simplified version of the distance field shader above can be used to render sub-yarn fibers.”  col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”   col. 8, lines 38-54: “In various embodiments, an ray-marched-tangent space shader is provided which uses adaptive, curved ray marching of an implicit weave/thread procedural texture to create the appearance of individual cloth yarns complete with sub-fibers which separate rather than stretch over the surface. The volumetric surface shader shades cloth by performing adaptive curved ray marching of an implicit tangent space distance field.   In one aspect, the volumetric surface shader incorporates two parts. First, a curved, adaptive ray marcher is designed for ray marching into the interior of surfaces, such as subdivision or polygon meshes. For example, given a surface such as a polygon mesh, the ray marcher makes shading evaluations at the outer surface point initially being shaded. The ray marcher then takes small steps along a curved path, evaluating an arbitrary input distance field at each step. This allows a volume to be rendered within the surface.”). 
	Regarding claim 17 (depends on claim 16), CHILD discloses:
 	the light reflection information includes a shadow (col. 7, lines 31-36: “The one or more object rendering systems 170 can include hardware and/or software element configured for "rendering" or generating one or more images of one or more computer-generated objects. "Rendering" can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”   col. 7, lines 34-36: “’Rendering’ can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”)
.	Regarding claim 18 (depends on claim 16), CHILD discloses:
 	the light reflection information includes a representation of a ray of light that is scattered off a fiber of the fabric (col. 8, lines 26-36: “In various embodiments, system 100 may include one or more hardware elements and/or software elements, components, tools, or processes, embodied as the one or more design computers 110, object library 120, the one or more object modeler systems 130, the one or more object articulation systems 140, the one or more object animation systems 150, the one or more object simulation systems 160, and/or the one or more object rendering systems 170 that provide one or more tools for shading and rendering cloth.”  col. 7, lines 34-36: “’Rendering’ can include generating an image from a model based on information such as geometry, viewpoint, texture, lighting, and shading information.”  col. 7, line 51 – col. 8, line 20: “a rendered image can be understood in terms of a number of visible features. Some examples of visible features that may be considered by the one or more object rendering systems 170 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), bump-mapping (e.g., techniques relating to simulating small-scale bumpiness on surfaces), fogging/participating medium (e.g., techniques relating to how light dims when passing through non-clear atmosphere or air) shadows (e.g., techniques relating to effects of obstructing light), soft shadows (e.g., techniques relating to varying darkness caused by partially obscured light sources), reflection (e.g., techniques relating to mirror-like or highly glossy reflection), transparency or opacity (e.g., techniques relating to sharp transmissions of light through solid objects), translucency (e.g., techniques relating to highly scattered transmissions of light through solid objects), refraction (e.g., techniques relating to bending of light associated with transparency), diffraction (e.g., techniques relating to bending, spreading and interference of light passing by an object or aperture that disrupts the ray), indirect illumination (e.g., techniques relating to surfaces illuminated by light reflected off other surfaces, rather than directly from a light source, also known as global illumination), caustics (e.g., a form of indirect illumination with techniques relating to reflections of light off a shiny object, or focusing of light through a transparent object, to produce bright highlights on another object), depth of field (e.g., techniques relating to how objects appear blurry or out of focus when too far in front of or behind the object in focus), motion blur (e.g., techniques relating to how objects appear blurry due to high-speed motion, or the motion of the camera), non-photorealistic rendering (e.g., techniques relating to rendering of scenes in an artistic style, intended to look like a painting or drawing), or the like.”).
	Regarding claim 19 (depends on claim 16), CHILD discloses:
 	the 2D weave pattern is editable by a user (col. 1, line 64 – col. 2, line 4: “a user (e.g., a skilled computer graphics artist) can specify the geometric or mathematical description of objects to be used in the rendered image or animation sequence, such as characters, props, background, or the like.”   col. 4, lines 45-48: “a user of the one or more design computers 110 acting as a modeler may employ one or more systems or tools to design, create, or modify objects within a computer-generated scene.”  col. 5, lines 53-56: “The one or more object modeling systems 130 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated model data.”  col. 9, lines 40-44: “Many input parameters can be provided which control the layout and appearance of the distance field. An input pattern defines which yarns lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 10, lines 57-61: “Input parameters can be defined which control the layout and appearance of the generated curves. An input pattern can be used to define which curves lay under of over each other just as a real-life weaving pattern does. This allows for a large variation of weave styles (e.g., hounds tooth or herringbone).”   col. 14, lines 1-7: “In various embodiments, the one or more input devices 650 may allow a user of computer system 600 to interact with one or more non-graphical or graphical user interfaces to enter a comment, select objects, icons, text, user interface widgets, or other user interface elements that appear on a monitor/display device via a command, a click of a button, or the like.”).  
 	CHILD may fail to explicitly state that “the 2D weave is editable by a user”; however, as per the excerpts from CHILD cited above, the functionality for the user to edit (e.g., col. 4, line 47 “design, create, or modify”) the 2D weave pattern (e.g., col. 9, lines 40-44: “input parameters” of an “input pattern” that “allows for a large variation of weave styles (e.g., hounds tooth or herringbone)”) is clearly inherently taught by CHILD.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
 	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
 	FALK (US 5,255,352) teaches a system and method for providing surface detail to mathematically defined three-dimensional surfaces which preserves the specific dimensional integrity of the surface detail image being mapped to provide dimensionally correct surface detail. 
 	GUO et al. (US 2003/0071812) teaches a method and system for efficient synthesis of photorealistic free-form knitwear, where a single cross-section of yarn serves as the basic primitive for modeling entire articles of knitwear. This primitive, called the lumislice, describes radiance from a yarn cross-section based on fine-level interactions, including occlusion, shadowing, and multiple scattering, among yarn fibers. By representing yarn as a sequence of identical but rotated cross-sections, the lumislice can effectively propagate local microstructure over arbitrary stitch patterns and knitwear shapes. This framework accommodates varying levels of detail and capitalizes on hardware-assisted transparency blending. To further enhance realism, a technique for generating soft shadows from yarn is also introduced.
 	KIM (US 2011/0148871) discloses an apparatus and method for rendering woven fabric material based on a type of weave. The apparatus includes an input unit, a database (DB), a control unit, and a display unit. The input unit receives information about the type of weave and the material properties of the surface of a woven fabric object. The DB stores information about correlations between the types of weave and the material properties of the woven fabric objects and mathematical Bi-directional Reflectance Distribution Function (BRDF). The control unit searches the DB for rule data based on search condition information inputted from the input unit, and renders the woven fabric material. The display unit displays a rendered virtual woven fabric object in response to a control signal from the control unit.
 	CIRIO et al. (US 2017/0337303) discloses a computer implemented method, system and computer program product for simulating the behavior of a woven fabric at yarn level. The method comprises: retrieving the layout of warp yarns (1), weft yarns (2) and yarn crossing nodes (3); describing each yarn crossing node (3) by a 3D position coordinate (x) and two sliding coordinates, warp sliding coordinate (u) and weft sliding coordinate (v) representing the sliding of warp (1) and weft (2) yarns; measuring forces on each yarn crossing node (3) based on a force model, the forces being measured on both the 3D position coordinate (x) and the sliding coordinates (u, y); calculating the movement of each yarn crossing node (3) using equations of motion derived using the Lagrange-Euler equations, and numerically integrated over time, wherein the equations of motion account for the mass density distributed uniformly along yarns, as well as the measured forces and boundary conditions.
BERNARDON et al. (US 2020/0004893) discloses systems, methods, logic, and devices may support shoe design through 2.5-dimensional (2.5D) shoe models. In some examples, a system may include a 2D shoe shell pattern engine configured to access a 2D shoe shell pattern, the 2D shoe shell pattern generated for shoe design. The system may also include a 2.5D shoe model engine configured to generate a 2.5D shoe model by placing shoe design elements provided by a user onto the 2D shoe shell pattern of the shoe, including by adding 2.5D layering data for each shoe design element placed on the 2D shoe shell pattern to form the 2.5D shoe model, and wrap the 2.5D shoe model into a 3D shoe model for construction of a physical shoe from the 3D shoe model. 
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675